TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00201-CV



                                     Liberty Coach, Inc.

                                                v.

             Motor Vehicle Board of the Texas Department of Transportation
                         and Buddy Gregg Motor Homes, Inc.




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. GN400318, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Because we consolidated cause number 03-04-00201-CV into cause number 03-04-

00200-CV for all purposes, we both reinstate and dismiss cause number 03-04-00201-CV.




                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear
    Justice Kidd Not Participating

Dismissed

Filed: July 28, 2005